DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-8, 11-13, and 17 is the inclusion of the steps in a method for performing a quality analysis of a RF coil of a MR imaging device such as emitting a test signal by a RF transmitter; receiving directly the test signal from the RF transmitter by the RF coil, wherein the RF coil provides an output signal; activating a further component of the magnetic resonance imaging device during the receiving of the test signal to simulate a realistic condition for the operational mode, wherein the further component is an amplifier, a gradient coil, or a combination thereof, and analyzing, by a processor of the magnetic resonance imaging device or a processor in communication with the magnetic resonance imaging device. The output signal of the RF coil provides a performance indicator for the quality analysis.  This in combination with the rest of the limitations of the claims is found in all of claims 1-8, 11-13, and 17, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 14 is the inclusion of a RF transmitter, a RF coil of a MR imaging device.  The RF transmitter emits a test signal.  The RF coil directly receives the test signal from the RF transmitter.  The RF coil provides an output signal. A processor activates a component of the magnetic resonance imaging device during the receiving of the test signal to simulate a realistic condition for an operational 
The primary reason for allowance of claims 15 and 16 is the inclusion of a non-transitory computer program product that is directly loadable into a memory of a MR imaging device.  The program product when executed by the MR imaging device is configured to cause the MR imaging device to:
emit a test signal by a radio frequency (RF) transmitter; 
directly receive the test signal from the RF transmitter by a RF coil, wherein the RF coil provides an output signal; 
activate a further component of the magnetic resonance imaging device during receipt of the test signal to simulate a realistic condition for a operational mode of the magnetic resonance imaging device, wherein the component is an amplifier, a gradient coil, or a combination thereof, and 
analyze the output signal of the RF coil to provide a performance indicator for a quality analysis of the magnetic resonance imaging device.  This in combination with the rest of the limitations of the claims is found in all of claims 15 and 16, but not disclosed nor suggested by the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl